STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A13-2359

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                 Dean Aaron Anderson,
                                      Appellant.

                                  Filed June 8, 2015
                               Reversed and remanded.
                                     Ross, Judge

                              Isanti County District Court
                                File No. 30-CR-10-308

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Jeffrey Edblad, Isanti County Attorney, Cambridge, Minnesota, Scott A. Hersey, Special
Assistant County Attorney, St. Paul, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Jessica Merz Godes, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Reilly, Presiding Judge; Ross, Judge; and Kirk, Judge.

                                    SYLLABUS

      Subpart 1(3) of the first-degree controlled-substance-crime statute, Minnesota

Statutes section 152.021, subdivision 1, prohibits only the sale of a controlled substance

containing amphetamine, phencyclidine, or a hallucinogen, even when the sold controlled

substance is packaged in dosage units.
                                        OPINION

ROSS, Judge

      A jury found that Dean Anderson sold pills containing oxycodone—a narcotic and

Schedule II controlled substance—and the district court convicted him of first-degree sale

of a controlled substance under Minnesota Statutes section 152.021, subdivision 1(3)

(2008). Anderson says his trial was unfair, and he also challenges his conviction on the

legal theory that subdivision 1(3) does not criminalize the sale of oxycodone because

oxycodone is not one of the drugs identified in the statute. We are not convinced by

Anderson’s contention that he was prejudiced at trial by the district court’s allegedly

unfair trial treatment. But our plain-language reading of subdivision 1(3) informs us that

the statute establishes as a first-degree offense the sale of only those controlled

substances containing amphetamine, phencyclidine, or a hallucinogen. We therefore

reject the state’s position that the statute broadly prohibits the sale of 200 doses of any

controlled substance, including oxycodone, whenever the substance is packaged in

dosage units. We reverse the judgment, reducing Anderson’s conviction to third-degree

sale of a controlled substance under Minnesota Statutes section 152.023, subdivision

1(1), and we remand for the district court to enter a judgment of conviction and

resentence Anderson for that offense.

                                         FACTS

      S.D. reported to the Isanti County Sheriff’s Office in April 2010 that she had been

buying Percocet, a prescription drug containing oxycodone, from Dean Anderson. S.D.’s

husband had discovered that she was pawning her jewelry to finance her addiction, and


                                            2
he pressured S.D. to report Anderson to the police. S.D. made the report and agreed to

cooperate with investigators.

       Law enforcement officers arranged three controlled buys between S.D. and

Anderson to occur in Anderson’s home between May 6 and June 1, 2010. During each

police-monitored transaction, S.D. gave Anderson $300 and Anderson gave her a plastic

baggie containing 150 Percocet pills, totaling 450 Percocet pills for $900. Police secured

a warrant to search Anderson’s home and executed it two days after the last controlled

buy. They seized four baggies of white pills in a nightstand drawer in Anderson’s

bedroom. These baggies each appeared to contain the same number of pills as those

Anderson sold to S.D. A forensic analyst at the Bureau of Criminal Apprehension tested

the pills and confirmed that they were Percocet containing oxycodone. Police learned that

Anderson had obtained the Percocet pills using his own prescription.

       Based on the three controlled buys, Isanti County charged Anderson with one

count of first-degree sale of a controlled substance under Minnesota Statutes section

152.021, subdivision 1(3) (2008). That subdivision establishes that a person commits a

first-degree controlled substance crime if on multiple occasions within a defined period

he unlawfully sells “mixtures of a total weight of 50 grams or more containing

amphetamine, phencyclidine, or hallucinogen or, if the controlled substance is packaged

in dosage units, equaling 200 or more dosage units.” The state alleged in the complaint

that, because Anderson had sold 450 pills containing the controlled substance oxycodone,

which is packaged in dosage units (pills), Anderson committed a first-degree offense

under the statute.


                                            3
      Anderson’s trial did not commence until May 2013. Anderson appeared the first

day wearing a clerical collar and wanting to be referred to as “Reverend Anderson.” The

state objected. The record indicates that, without his ever engaging in any study or

training or even attending a religious service, Anderson obtained “ordination” as a cleric

in the “Universal Life Church” through an online application process that takes about five

minutes. The district court forbade Anderson to wear the clerical collar in the courthouse,

where he could be seen by jurors, and it prohibited him from being referred to as

“Reverend.”

      Testifying officers detailed Anderson’s three controlled buys. The jury heard

incriminating recorded telephone conversations between Anderson and S.D., and it heard

the surveillance recordings that captured the discussions during each drug transaction.

The prosecutor also successfully offered into evidence the four plastic baggies of white

pills found in Anderson’s nightstand. S.D. testified that the controlled buys were not her

only purchases from Anderson; she disclosed that she had purchased Percocet from

Anderson on a weekly or monthly basis from 2005 to 2010.

      Anderson testified in his own defense. He admitted that he had a prescription for

pills containing oxycodone. And he acknowledged that he met with S.D. on the dates of

the controlled buys. But he denied selling her any of his prescription drugs. He offered an

explanation for his seemingly incriminating recorded statements during the controlled

buys. He proposed that S.D. came to his house each time only to get business cards, not

drugs, so she could distribute the cards on his behalf. He said that when the recording




                                            4
reveals that he said, “I have them all counted out in hundreds,” he was merely

commenting about the number of business cards he was giving her.

       The district court instructed the jury that when a “mixture containing oxycodone is

packaged into pills, one pill equals one dosage unit” under Minnesota Statutes section

152.021, subdivision 1(3). The jury found Anderson guilty of first-degree sale of a

controlled substance under the statute. The district court sentenced Anderson to 86

months in prison, and it stayed execution of the sentence for 30 years conditioned on

probationary terms. Anderson appeals his conviction.

                                           ISSUES

I.     Is selling 200 or more dosage units of oxycodone a first-degree controlled
       substance crime under Minnesota Statutes section 152.021, subdivision 1(3)?

II.    Did the trial include errors that prejudiced Anderson?

III.   Do any of the issues raised in Anderson’s pro se supplemental brief warrant
       reversal?

                                          ANALYSIS

       Anderson appeals his conviction of first-degree sale of a controlled substance,

arguing that multiple errors require reversal. He first argues that the statute under which

he was charged and convicted does not criminalize the sale of oxycodone as a first-degree

offense. He argues that the district court improperly prohibited him from wearing his

clerical collar and improperly admitted evidence at his trial. And he suggests in his pro se

supplemental brief that attorneys and the district court engaged in misconduct. Only one

of his arguments has substantial merit.




                                             5
                                             I

       Anderson convincingly argues that the evidence was not sufficient to convict him

of first-degree sale of a controlled substance under Minnesota Statutes section 152.021,

subdivision 1(3) (2008). We review insufficient-evidence claims by determining whether

the evidence, viewed most favorably to the conviction, would allow the jury to reach the

verdict that it did. State v. Hurd, 763 N.W.2d 17, 26 (Minn. 2009). But because Anderson

rests his argument on the contention that the district court misinterpreted the statute, we

consider the statutory interpretation question de novo. See State v. Garcia-Gutierrez, 844

N.W.2d 519, 521 (Minn. 2014).

       Of the four ways a person can commit a first-degree drug offense based on the sale

of a controlled substance under section 152.021, the state accused Anderson of

unlawfully selling “one or more mixtures of a total weight of 50 grams or more

containing amphetamine, phencyclidine, or hallucinogen or, if the controlled substance is

packaged in dosage units, equaling 200 or more dosage units.” Minn. Stat. § 152.021,

subd. 1(3). Anderson sold pills containing oxycodone—an opiate and a Schedule II

controlled substance. See Minn. Stat. § 152.02, subd. 3(1)(a) (2008). As an opiate,

oxycodone is also classified as a “narcotic drug” under the controlled-substance statutes.

Minn. Stat. § 152.01, subd. 10(1) (2008). But, as Anderson points out, oxycodone is not

amphetamine, phencyclidine, or a hallucinogen. See Minn. Stat. § 152.02, subds. 2(3)

(listing substances identified as hallucinogens), 3(3)(a) (listing amphetamine and its salts

and isomers), 3(4)(e) (listing substances identified as depressants, including

phencyclidine) (2008). Oxycodone is therefore not on the list of specified drugs in the


                                             6
first-degree sale provision under which Anderson was convicted. Based on this,

Anderson contends that the statute’s phrase “or, if the controlled substance is packaged in

dosage units” does not include the drugs he sold because, he maintains, the phrase

includes only the three controlled substances identified in the preceding phrase.

       The state acknowledges that oxycodone is not amphetamine, phencyclidine, or a

hallucinogen. But it asks us to accept, as the district court accepted, its much broader

interpretation of the statute. It argues that the phrase “or, if the controlled substance is

packaged in dosage units” does not refer to those controlled substances defined in the

previous phrase (amphetamine, phencyclidine, or hallucinogen). The state maintains

instead that the phrase “or, if the controlled substance is packaged in dosage units” refers

to any “controlled substance.”

       If a statute’s language is clear and unambiguous, we rely on it alone to determine

meaning. Garcia-Gutierrez, 844 N.W.2d at 521. That each party here offers a different

interpretation of the same provision does not necessarily mean that the statute is

ambiguous. A statutory ambiguity exists only if the competing interpretations are

reasonable. Amaral v. Saint Cloud Hosp., 598 N.W.2d 379, 384 (Minn. 1999).

       Looking only at the language of subpart 3, we observe at the outset that the

provision is syntactically awkward. So at a minimum, some construction is necessary to

clarify meaning. Specifically, the gerund phrase “equaling 200 or more dosage units” is

challenging because it is a description not clearly attached to any noun or noun phrase:

              A person is guilty of controlled substance crime in the first
              degree if:
              ....


                                             7
               (3) on one or more occasions within a 90-day period the
               person unlawfully sells one or more mixtures of a total weight
               of 50 grams or more containing amphetamine, phencyclidine,
               or hallucinogen or, if the controlled substance is packaged in
               dosage units, equaling 200 or more dosage units.

Minn. Stat. § 152.021, subd. 1(3) (emphasis added). Although the preceding adjectival

gerund     phrase   (“containing    amphetamine,     phencyclidine,    or   hallucinogen”)

grammatically attaches to a noun phrase and plainly modifies that phrase (“one or more

mixtures”), the adjectival gerund phrase beginning with “equaling” does not appear to

attach to that noun phrase, at least not at first glance. But the sentence is not so awkward

that its meaning is unclear.

         Because we assume that the legislature intends that all statutory words have

meaning, Minn. Stat. § 645.16 (2014), we know that the seemingly detached descriptive

phrase must attach to and describe something. We look to the substance of the subpart in

context to find the implied noun. This dovetails with our effort to decide whether the

language is ambiguous. To decide whether a provision is ambiguous, we consider the

provision within the context of the statute. Kachman v. Blosberg, 251 Minn. 224, 229, 87

N.W.2d 687, 692 (1958); see also Am. Family Ins. Grp. v. Schroedl, 616 N.W.2d 273,

277 (Minn. 2000) (“We are to read and construe a statute as a whole and must interpret

each section in light of the surrounding sections to avoid conflicting interpretations.”).

And we look to how the statute actually applies to inform us about its meaning. See

Minn. Stat. § 645.16 (instructing courts to look at “the words of a law in their application

to an existing situation”). Our assessment of Minnesota Statutes section 152.021,




                                             8
subdivision 1, in context convinces us that the syntactically awkward subpart carries a

clear and unambiguous meaning.

       The third subpart fits in a subdivision that provides the necessary context:

              A person is guilty of controlled substance crime in the first
              degree if:

              (1) on one or more occasions within a 90-day period the
              person unlawfully sells one or more mixtures of a total weight
              of ten grams or more containing cocaine, heroin, or
              methamphetamine;

              (2) on one or more occasions within a 90-day period the
              person unlawfully sells one or more mixtures of a total weight
              of 50 grams or more containing a narcotic drug other than
              cocaine, heroin, or methamphetamine;

              (3) on one or more occasions within a 90-day period the
              person unlawfully sells one or more mixtures of a total weight
              of 50 grams or more containing amphetamine, phencyclidine,
              or hallucinogen or, if the controlled substance is packaged in
              dosage units, equaling 200 or more dosage units; or

              (4) on one or more occasions within a 90-day period the
              person unlawfully sells one or more mixtures of a total weight
              of 50 kilograms or more containing marijuana or
              Tetrahydrocannabinols, or one or more mixtures of a total
              weight of 25 kilograms or more containing marijuana or
              Tetrahydrocannabinols in a school zone, a park zone, a public
              housing zone, or a drug treatment facility.

Minn. Stat. § 152.021, subd. 1. The subdivision identifies the ways that a drug seller

becomes criminally liable for a first-degree drug offense. None of the other three

numbered subparts has the syntactical difficulty we find in subpart 3.

       The four subparts are organized as a disjunctive list. And each subpart has two

operative components.



                                             9
        The first component is a list of controlled-substance types. Each subpart includes

the phrase “one or more mixtures.” The definition section of the chapter informs us that

“mixture” here specifically means or includes “controlled substance.” See Minn. Stat.

§ 152.01, subd. 9a (2008) (defining “mixture” as “a preparation, compound, previous

mixture, or substance containing a controlled substance regardless of purity” (emphasis

added)). Common knowledge informs us why the legislature calls a controlled substance

a “mixture.” Whether a drug is usable as a powder or liquid and measured by weight, or it

is instead produced and quantified in dosage units, the final consumable product is

usually a mix of substances—a “mixture”—not a pure chemical. And each of the subparts

includes its own unique list of controlled substances: cocaine, heroin, or

methamphetamine in the first subpart; narcotic drugs other than cocaine, heroin, or

methamphetamine in the second; amphetamine, phencyclidine, or hallucinogen in the

third; and marijuana or Tetrahydrocannabinols in the fourth.

        And for the second component, each subpart also specifies the quantity of the

listed controlled substances that a drug seller must sell within 90 days to earn a first-

degree conviction. And in doing so, the provision also assigns the method of

measurement to standardize its quantity-based severity delineations between first-,

second-, and third-degree offenses. Most of the drugs listed are of the common illegal

variety, and, as such, they are not customarily manufactured uniformly or packaged

uniformly for sale. Not surprisingly therefore, the legislature chose product weight to

quantify the drugs in each severity level, and it designated grams as the measurement

unit.


                                            10
        So for each of the three offense levels, in every subpart, including subpart 3, the

legislature provides the model for determining the offense level for each drug-sale crime:

the specific type and the specific quantity of the controlled substance sold. See Minn.

Stat. §§ 152.021, subd. 1, 152.022, subd. 1, 152.023, subd. 1 (2008).

        With this background we can more easily construe subpart 3 with its additional

language. The additional language includes a conditional phrase and another descriptive

gerund: “if the controlled substance is packaged in dosage units, equaling 200 or more

dosage units.” Before turning to identify what the descriptive gerund phrase modifies, we

consider one of its elements. The language adds a feature to the quantity component.

Specifically, the additional language in subpart 3 introduces the term “dosage unit” as a

quantifier instead of “grams.” Unlike more common illegal substances, some drugs are

quantified for sale based on something other than weight. For example, at least one illegal

drug—the hallucinogen LSD—is typically prepared for use or distribution on drug-

saturated paper strips divided into identifiable, single-use segments. Each of these blotter

segments is a “dosage unit.” See State v. Bolinger, 647 N.W.2d 16, 18–19 & n.1 (Minn.

App. 2002). And other illegal drugs are manufactured in pill form, in which case we have

inferred that each pill is a dosage unit. See, e.g., State v. Bauer, 792 N.W.2d 825, 828

(Minn. 2011) (“Bauer committed the third-degree controlled substance crime when he

sold 10 ecstasy pills to the CI.”). In similar fashion, many pharmaceuticals are not

commonly distributed by weight; they are manufactured in uniform, readily identifiable

and quantifiable tablets or capsules. Each of these pharmaceutical pills is also a dosage

unit.


                                            11
       Now we turn to the gerund phrase of subpart 3. That is, we still must decide

whether the phrase “equaling 200 or more dosage units” refers to any controlled

substances or only those controlled substances listed in the subpart. We look first at the

state’s suggested interpretation. The state would have us interpret the subpart to say that a

person is guilty of a first-degree controlled substance crime if, on one or more occasions

within a 90-day period, the person unlawfully either sells one or more mixtures of a total

weight of 50 grams or more containing amphetamine, phencyclidine, or hallucinogen or

sells 200 or more dosage units of any controlled substance that is sold in dosage units.

One must accept three assumptions to arrive at the state’s interpretation: that the definite

article “the” should be replaced with the implied indefinite article “an” or “any”; that the

portion of subpart 3 that deals with drugs made into dosage units was intended to differ

formally and substantively from each of the other portions of the subdivision, which

determines severity based both on drug quantity and drug type; and that the dosage-unit

exception to quantifying controlled substances applies to the drugs listed in all four of the

subparts even though it was written into only the third subpart. A plain-language

interpretation does not accommodate these assumptions.

       We reject the first assumption necessary to accept the state’s construction because

we “cannot supply that which the legislature purposely omits or inadvertently overlooks.”

Martinco v. Hastings, 265 Minn. 490, 497, 122 N.W.2d 631, 638 (1963). We must

“construe words and phrases according to rules of grammar and according to their most

natural and obvious usage.” Amaral, 598 N.W.2d at 384. To assume that the legislature

intended the reader to replace the stated definite article “the” with the indefinite article


                                             12
“any,” one must both add words to the statute and ignore the most natural and obvious

usage of the stated words. “Because articles have a demonstrative value, the meaning of a

phrase may shift depending on the article used.” The Chicago Manual of Style ¶ 5.75

(15th ed. 2003). Applying the definite article that the legislature included, it appears that

the article “the” in the phrase, “or, if the controlled substance is packaged in dosage

units,” applies only to the “controlled substances” or “mixtures” just referenced

(“amphetamine, phencyclidine, or hallucinogen”).

       We reject the second assumption because the text gives us no reason to suppose

that the legislature intentionally deviated from its otherwise consistent practice of

delineating severity based on both drug quantity and drug type. Why would the

legislature establish a single, all-inclusive bright-line number of drugs to prove a first-

degree crime in all drug sales but not also establish a single, all-inclusive bright-line

weight of drugs to prove a first-degree crime in all drug sales? Although this approach

might be plausible if the legislature had intended that a “dosage unit” would indicate

some relatively constant strength level of the controlled substance, we have previously

ruled out that theory. See State v. Palmer, 507 N.W.2d 865, 668–69 (Minn. App. 1993)

(rejecting appellant’s argument that “‘dosage unit’ must be defined as a specific strength

of [the controlled substance] per dose”), review denied (Minn. Jan. 14, 1994).

       And we reject the third assumption because we doubt the legislature would

confusingly include a dosage-unit exception by writing it only in the third subpart, which

lists just three types of controlled substances, if it meant for the exception to apply to all

controlled substances. This is especially so because the legislature knows perfectly well


                                             13
how to craft a statute with the meaning suggested by the state. The legislature

demonstrated this when it defined a “tax obligor” in part as a person who possesses

“42-1/2 grams of marijuana, or seven or more grams of any controlled substance, or ten

or more dosage units of any controlled substance which is not sold by weight.” Minn.

Stat. § 297D.01, subd. 3 (2014) (emphases added). Given the language of the subpart

within the entire subdivision and section, we conclude that the state’s proffered

interpretation is simply not reasonable.

       Recognizing the legislative objective to include both a type and quantity of

controlled substance to delineate severity, and knowing that “mixture” in each subpart

includes the term “controlled substance” by definition, we are satisfied that the phrase

“the controlled substance” in the text, “or, if the controlled substance is packaged in

dosage units,” includes only those controlled substances in the immediately preceding list

of substances, or in other words, “amphetamine, phencyclidine, or hallucinogen.”

       Recognizing the legislative objective also aids us in reconstructing the language of

subpart 3 syntactically to accommodate the dangling descriptive gerund phrase, “equaling

200 or more dosage units,” which follows after the added conditional phrase, “if the

controlled substance is packaged in dosage units.” And the resulting reconstruction

mirrors our interpretation. We can begin by abridging the subpart’s other quantifying

descriptive phrase, “of a total weight of 50 grams or more,” to the simpler gerund phrase,

“weighing 50 or more grams.” Once we do this, we see more clearly that this quantifying

phrase perfectly parallels the disputed additional gerund phrase, “equaling 200 or more

dosage units.” Or we could accomplish the same thing by converting the additional


                                            14
phrase from “equaling 200 or more dosage units” to “of a total quantity of 200 dosage

units or more” (to mirror “of a total weight of 50 grams or more”). Either way, the result

is a parallel construction of the two phrases which, implicitly, must modify the same

noun phrase, “mixtures . . . containing amphetamine, phencyclidine, or hallucinogen.”

We therefore render subpart 3 this way:

               A person is guilty of controlled substance crime in the first
               degree if . . . on one or more occasions within a 90-day period
               the person unlawfully sells one or more mixtures containing
               amphetamine, phencyclidine, or hallucinogen
                      weighing 50 or more grams,
                               or if the controlled substance is packaged in
                               dosage units,
                      equaling 200 or more dosage units.

       Because this interpretation is clear and unambiguous based on the language of the

statute and in context with its application, we will not look beyond the language to search

for meaning.

       Only for the sake of completeness, we also mention one other interpretation—one

rightly suggested by neither party. One might mistakenly attempt to fix the subpart’s

syntactic awkwardness by relying on the placement of the conjunction “or” between the

gerunds “containing” and “equaling.” Relying on that placement and treating those

gerund phrases as parallel, one might attempt to reorganize the subpart as follows:

               . . . unlawfully sells one or more mixtures of a total weight of
               50 grams or more [either (1)] containing amphetamine,
               phencyclidine, or hallucinogen or [(2)] equaling 200 or more
               dosage units [if the controlled substance is packaged in
               dosage units].




                                             15
The parties properly chose not to suggest this construction. It is substantively

implausible, even though it may seem grammatically plausible. It is implausible because

it would make subpart 3 establish a first-degree offense for the sale of controlled-

substance pills only when the pills both weigh more than 50 grams and equal 200 or more

dosage units. This would confound the legislature’s clear objective to standardize the

severity levels for drug sales depending on quantity and type. The construction would

also make prosecuting the sale of lightweight but potent and dangerous drugs, like LSD,

more difficult. So even if, grammatically speaking, one could argue that this construction

follows the plain words, “[i]n an exceptional situation, applying a statute’s plain words

might obviously and directly controvert, rather than follow, the legislature’s clear and

manifest purpose.” Dornbusch v. Comm’r of Pub. Safety, 860 N.W.2d 381, 384 (Minn.

App. 2015) (citations omitted). The construction would make it more difficult to

prosecute the sale of pills, and this is an absurd result that controverts rather than follows

the legislature’s clear and manifest purpose. Our construction is instead both grammatical

and logical.

       Based on our construction and interpretation of subpart 3, section 152.021,

subdivision 1, does not criminalize the sale of oxycodone as a first-degree offense.

Oxycodone is not a controlled substance listed among the specified drugs in the subpart.

If the legislature intends to impose a first-degree severity level for the sale of this drug in

pill form, it must reword the statute to so indicate. Or if, as the state argues, the

legislature intends to impose the first-degree level of severity for all controlled

substances whenever they are packaged in dosage units and sold in large quantities,


                                              16
again, the legislature must plainly indicate this. Our construction and interpretation

follows from the plain language. We believe it also captures the intent of the legislature,

but if it does not, “[a]ny incongruity . . . must be addressed by the legislature, not this

court.” State v. Bauer, 642 N.W.2d 760, 763 (Minn. App. 2002).

       Because the state did not prove that the pills Anderson sold contained

amphetamine, phencyclidine, or hallucinogen, his conviction under section 152.021,

subdivision 1(3), must be reversed. When we reverse a judgment, the rules of criminal

procedure allow us to “(1) direct a new trial; (2) vacate the conviction and enter a

judgment of acquittal; or (3) reduce the conviction to a lesser included offense or to an

offense of lesser degree, as the case may require.” Minn. R. Crim. P. 28.02, subd. 12. The

jury found that Anderson unlawfully sold pills containing oxycodone, a narcotic and

Schedule II substance, and this finding establishes a third-degree controlled-substance

crime. See Minn. Stat. § 152.023, subd. 1(1) (prohibiting the unlawful sale of “one or

more mixtures containing a narcotic drug”). We therefore reverse the judgment and

reduce the conviction to an offense of lesser degree, and we remand for resentencing.

       Anderson argues also that the district court erroneously instructed the jury that

“one pill equals one dosage unit.” Although no error is apparent to us in this instruction,

we do not address the challenge given our holding on the statute’s meaning.

                                             II

       Anderson contends that trial errors prejudiced him and that the resulting

conviction cannot stand. He argues that the district court violated his constitutional right

to freely exercise his religion by ordering him not to wear his clerical collar on


                                            17
courthouse property during the trial. He also contests the district court’s admission of

certain evidence. He specifically maintains that the district court should not have

admitted testimony that Anderson sold drugs to S.D. during the period before the

controlled sales that are described in the criminal complaint. He also maintains that the

court should not have admitted into evidence the four baggies of pills found during the

search of his home after the charged sales occurred.

       We can assume without deciding that all of these decisions by the district court

were erroneous because, even if they were, none prejudiced Anderson in a manner

warranting reversal. A defendant ordinarily “has the burden on appeal of establishing

prejudicial error entitling him to a new trial.” State v. Lehman, 511 N.W.2d 1, 3 (Minn.

1994). The alleged error of prohibiting Anderson from wearing a clerical collar on

courthouse property was, at most, harmless. Both the First Amendment to the United

States Constitution and Article I, Section 16 of the Minnesota Constitution protect an

individual’s right to freely exercise religion without government interference. But

evidence of a witness’s religious beliefs is generally inadmissible to show credibility or

the lack of it. Minn. R. Evid. 610. And reversal of a criminal conviction does not

necessarily follow a district court’s infringement of a criminal defendant’s right to freely

exercise his religion during the criminal trial. In State v. Tate, we held that by failing to

conduct an inquiry into the substance and sincerity of a criminal defendant’s religious

beliefs, the district court erred when it instructed the defendant to tuck inside his shirt a

cross that he was wearing around his neck. 682 N.W.2d 169, 174–75 (Minn. App. 2004),

review denied (Minn. Sept. 29, 2004). We nevertheless affirmed the conviction, rejecting


                                             18
the appellant’s argument that violating his religious rights was inherently prejudicial

because the district court’s order did not affect a fundamental right guaranteed in a

criminal trial. Id. at 175. Likewise here, Anderson does not suggest how the violation of

his claimed right to represent himself as a minister involved any criminal-trial rights or

otherwise had any impact on the proceedings or influenced the verdict.

       Anderson’s evidentiary challenges similarly identify alleged errors that did not

prejudice his trial defense. We will not reverse a conviction even when a district court

erroneously admits evidence unless we see a reasonable possibility that the erroneously

admitted evidence significantly influenced the verdict. State v. Ness, 707 N.W.2d 676,

691 (Minn. 2006). Overwhelming evidence of guilt can undermine the assertion that the

verdict resulted from an erroneous evidentiary decision. State v. Bolte, 530 N.W.2d 191,

198 (Minn. 1995). The jury received overwhelming evidence that Anderson sold pills

containing oxycodone to S.D. on at least one of the three days identified in the complaint,

and this is all that is necessary to establish the reduced offense of third-degree sale. See

Minn. Stat. § 152.023, subd. 1(1). The jury heard about Anderson’s drug sales from law

enforcement officers, from S.D., and from a forensic specialist, leaving little room for

doubt as to guilt. It even heard a recording of Anderson’s own voice discussing the

transaction as it occurred. The court also repeatedly instructed the jury “not to convict the

defendant on the basis of any occurrences” before or after the dates of the controlled buys

specified in the complaint. Anderson’s primary opposing evidence was his smirkable

representation that what sounded on the recording like a drug deal was really a business-

card deal. This is the sort of evidence that is so “weak and of highly doubtful credibility”


                                             19
that it cannot lead to reversal, particularly where, as here, the district court also gave a

cautionary instruction to prevent the allegedly erroneous evidence from affecting the

verdict. Bolte, 530 N.W.2d at 198–99.

       Because the allegedly improper evidence could not have significantly affected the

verdict, the alleged evidentiary errors are harmless.

                                             III

       Anderson asserts in a pro se supplemental brief that the prosecuting attorneys, the

judge, and one of his defense attorneys committed misconduct during his criminal

proceedings. Our thorough examination of the record leads us to reject these assertions on

factual grounds. And even if the assertions had factual support, Anderson provides no

legal authority for the notion that they warrant reversal. See State v. Bartylla, 755 N.W.2d

8, 22 (Minn. 2008) (holding that an appellate court need “not consider pro se claims on

appeal that are unsupported by either arguments or citations to legal authority”).

                                     DECISION

       Because Minnesota Statutes section 152.021, subdivision 1(3), does not establish

as a first-degree controlled-substance crime the sale of controlled substances other than

amphetamine, phencyclidine, or hallucinogens, we reverse Anderson’s judgment of

conviction for selling oxycodone. We reduce his conviction to third-degree sale of a

controlled substance under section 152.023, subdivision 1(1), and we remand for the

district court to correct the judgment and to resentence Anderson accordingly.

       Reversed and remanded.




                                             20